Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Julia E. Souter appeals the district court’s order denying her Fed.R.Civ.P. 60(b) motion seeking relief from the district court’s orders dismissing her 42 U.S.C. § 1983 (2012) action and denying her motion to amend the court’s judgment pursuant to Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Souter v. Cnty. of Warren, No. 5:13-cv-00061-MFU-JGW (WD.Va. Aug. 28, 2014). We deny Souter’s motion to appoint counsel, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.